Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20210133421).
Re: claim 1, Zeng discloses a liquid crystal display panel 10 (Figs. 2, 5) configured to display an image (para. 60); an infrared transmitting reflector plate 121 disposed on a light entry side of the liquid crystal display panel (Figs. 2, 5) and configured to transmit an infrared light (para. 85 discloses infrared transmission); an infrared source 21 (para. 96 discloses infrared) disposed on a side of the infrared transmitting reflector plate facing away from the liquid crystal display panel (Fig. 5) and configured to emit an infrared light which is to be transmitted through the infrared transmitting reflector plate and the liquid crystal display panel to a fingerprint to be identified on a light exit side of the liquid crystal display panel (ability to so emit disclosed in at least Fig. 5); and a fingerprint identification module 22 disposed on the side of the infrared transmitting reflector plate facing away from the liquid crystal display panel (Fig. 5), and configured to receive a part of the infrared light emitted by the infrared source, the part of the infrared light being reflected by the fingerprint to reach the fingerprint identification module through the liquid crystal display panel and the infrared transmitting reflector plate for performing a fingerprint identification (ability to so received a part of the infrared light disclosed in at least Fig. 5).
While Zeng does not explicitly disclose that the infrared transmitting reflector plate 121 is configured to reflect a visible light, paragraph 85 does disclose that the plate has a light reflecting capability without specifying the wavelength of light being reflected. Given that the device disclosed by Zeng is configured to have both infrared and visible light sources, a person of ordinary skill in the art would have been motivated 
Re: claim 13, Zeng discloses the limitations of claim 1, and Zeng further discloses that the fingerprint identification module comprises: a sensing chip 22 (para. 63); and a collimating layer 223 disposed on a side of the sensing chip facing towards the infrared transmitting reflector plate (Fig. 2) and configured to collimate the part of the infrared light which is reflected by the fingerprint to reach the fingerprint identification module through the liquid crystal display panel and the infrared transmitting reflector plate (capability disclosed in at least paragraph 75, where spherical lenses are capable of collimating light.
Re: claim 16, Zeng discloses the limitations of claim 1, and Zeng further discloses that the collimating layer 223 is a lens (para. 75).
Re: claim 19, Zeng discloses a liquid crystal display panel 10 (Figs. 2, 5) configured to display an image (para. 60); an infrared transmitting reflector plate 121 disposed on a light entry side of the liquid crystal display panel (Figs. 2, 5) and configured to transmit an infrared light (para. 85 discloses infrared transmission); an infrared source 21 (para. 96 discloses infrared) disposed on a side of the infrared transmitting reflector plate facing away from the liquid crystal display panel (Fig. 5) and configured to emit an infrared light which is to be transmitted through the infrared transmitting reflector plate and the liquid crystal display panel to a fingerprint to be identified on a light exit side of the liquid crystal display panel (ability to so emit disclosed in at least Fig. 5); and a fingerprint identification module 22 disposed on the 
While Zeng does not explicitly disclose that the infrared transmitting reflector plate 121 is configured to reflect a visible light, paragraph 85 does disclose that the plate has a light reflecting capability without specifying the wavelength of light being reflected. Given that the device disclosed by Zeng is configured to have both infrared and visible light sources, a person of ordinary skill in the art would have been motivated to reflect at least visible light for the purpose of improving the efficiency of the visible light source. Hence, the claim limitation is the obvious combination of prior art elements according to known methods that yields predictable results.
s 2-6, 8, 10-12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zhu (US 20150248033).
Re: claim 2, Zeng discloses the limitations of claim 1; however Zeng does not explicitly disclose an inverse prism sheet disposed between the liquid crystal display panel and the infrared transmitting reflector plate.
Zhu discloses an inverse prism sheet 120 disposed between the liquid crystal display panel 46 and the reflector plate 80. While Zhu does not explicitly disclose that the reflector plate is capable of transmitting infrared wavelength, it does disclose the positioning of the inverse prism sheet with respect to a display panel and reflector. If this structure and positioning of Zhu were substituted into the device disclosed by Zeng, then the inverse prism sheet 120 of Zhu would be disposed between the display panel 10 of Zeng and the infrared transmitting reflector plate of Zeng. Hence, the claim limitation is the obvious substitution of one known element for another to obtain predictable results.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an inverse prism sheet disposed between the liquid crystal display panel and the infrared transmitting reflector plate, as disclosed by the combination of Zeng and Zhu for the purpose of diffusing light that enters the liquid crystal panel.
Re: claim 3, Zeng and Zhu disclose the limitations of claim 2, and Zhu further discloses that the inverse prism sheet 120 comprises a base sheet; and a plurality of prisms arranged on a surface of the base sheet facing towards the reflector plate (base 
Re: claim 4, Zeng and Zhu disclose the limitations of claim 3, and Zhu further discloses a polarizing sheet 100 bonded to a surface of the base sheet of the inverse prism sheet 120 facing away from the plurality of prisms (Fig. 16).
Re: claim 5, Zeng and Zhu disclose the limitations of claim 4, and while Zhu does not explicitly disclose that the polarizing sheet is bonded directly to the surface of the base sheet of the inverse prism sheet facing away from the plurality of prisms, Zhu does disclose the general environment where a polarizing sheet 100 bonded to a surface of the base sheet of the inverse prism sheet 120 facing away from the plurality of prisms (Fig. 16). The decision of locating the polarizing sheet with respect to the inverse prism sheet is an obvious design choice where the location is chosen from a finite number of predictable solutions with a reasonable expectation of success.
Re: claim 6, Zeng and Zhu disclose the limitations of claim 4, and Zhu further discloses a light guide plate 78 disposed on a side of the reflector plate 80 facing towards the liquid crystal display panel 46 (Fig. 16), wherein the inverse prism sheet 120 and the polarizing sheet 100 are disposed between the light guide plate and the liquid crystal display panel (Fig. 16), where Zeng discloses that the reflector plate is an infrared transmitting reflector plate.
Re: claim 8, Zeng and Zhu disclose the limitations of claim 6, and Zhu further discloses that in a thickness direction of the inverse prism sheet 120, a gap is between the light guide plate 78 and edges of the plurality of prisms of the inverse prism sheet facing away from the base sheet (Fig. 16).

Re: claim 11, Zeng and Zhu disclose the limitations of claim 3, and Zhu further discloses a light guide plate 78 disposed on a side of the reflector plate 80 facing towards the liquid crystal display panel 46 (Fig. 16), wherein the inverse prism sheet 120 is disposed between the light guide plate and the liquid crystal display panel (Fig. 16), where Zeng discloses that the reflector plate is an infrared transmitting reflector plate.
Re: claim 12, Zeng and Zhu disclose the limitations of claim 11, and Zhu further discloses that in a thickness direction of the inverse prism sheet 120, a gap is between the light guide plate 78 and edges of the plurality of prisms of the inverse prism sheet facing away from the base sheet (Fig. 16).
Re: claim 17, Zeng discloses the limitations of claim 1; however, Zeng does not explicitly disclose that the liquid crystal display panel comprises two substrates disposed opposite to each other, and a liquid crystal layer disposed between the two substrates.
Zhu discloses that the liquid crystal display panel 46 comprises two substrates 56, 58 disposed opposite to each other, and a liquid crystal layer 52 disposed between the two substrates (Fig. 16).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the liquid crystal display panel comprises two substrates disposed opposite to each other, and a liquid crystal layer 
Re: claim 18, Zeng and Zhu disclose the limitations of claim 6, and Zhu further discloses a light source 72 disposed on a side of the light guide plate in a direction perpendicular to a thickness direction of the light guide plate (Fig. 16), and configured to emit a visible light for displaying an image by the liquid crystal panel (Fig. 16 & para. 69, where Fig. 6 discloses a viewer 48 viewing the image displayed on the liquid crystal panel).
Re: claim 20, Zeng discloses the limitations of claim 19; however Zeng does not explicitly disclose an inverse prism sheet disposed between the liquid crystal display panel and the infrared transmitting reflector plate.
Zhu discloses an inverse prism sheet 120 disposed between the liquid crystal display panel 46 and the reflector plate 80. While Zhu does not explicitly disclose that the reflector plate is capable of transmitting infrared wavelength, it does disclose the positioning of the inverse prism sheet with respect to a display panel and reflector. If this structure and positioning of Zhu were substituted into the device disclosed by Zeng, then the inverse prism sheet 120 of Zhu would be disposed between the display panel 10 of Zeng and the infrared transmitting reflector plate of Zeng. Hence, the claim limitation is the obvious substitution of one known element for another to obtain predictable results.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an inverse prism sheet disposed between the liquid crystal display panel and the infrared transmitting reflector plate, as .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zhu and Ki (US 20140139787).
Re: claim 7, Zeng and Zhu disclose the limitations of claim 4; however neither reference explicitly discloses that the polarizing sheet comprises a multilayer film reflective polarizing sheet.
Ki discloses a multilayer film reflective polarizing sheet 12 (Fig. 8).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the polarizing sheet comprise a multilayer film reflective polarizing sheet, as disclosed by Ki, in the device disclosed by Zeng and Zhu for the purpose of improving the efficiency of the light source.
Allowable Subject Matter
Claims 9, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871